DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 5, 6, 16, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-4, 7, 8, 10, 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Torii (2004/0194936 A1).

Claim 1: Torii discloses a tube and fin heat exchanger (i.e., FIG.1 shows fin tube type heat exchanger), comprising: 
a plurality of heat exchange tubes (i.e., tubes T) configured for flowing a refrigerant therethrough (i.e., concerning limitations “for flowing a refrigerant therethrough”; it is functional language, & intended use); 
a plurality of fins (i.e., fins F) disposed such that the plurality of heat exchange tubes (i.e., tubes T) pass through a plurality of tube openings (i.e., annotated by examiner in FIG.1) in the plurality of fins (i.e., fins F); and 
a plurality of vortex generators (i.e., guide fins 10 used as vortex generators) extending from a fin surface (i.e., surface is inherent; see FIG.1) of the plurality of fins (i.e., fins F), the plurality of vortex generators (i.e., 10) arranged to define nozzle like passages at the heat exchange tubes (i.e., tubes T).  
[AltContent: ][AltContent: textbox (Tube openings )]
    PNG
    media_image1.png
    498
    614
    media_image1.png
    Greyscale


Claim 2: Torii discloses the apparatus as claimed in claim 1, wherein one or more vortex generators (i.e., 10) of the plurality of vortex generators (i.e., 10) are one of triangular (i.e., triangle shape see FIG.1) or rectangular in shape.  

Claim 3: Torii discloses the apparatus as claimed in claim 1, wherein the plurality of vortex generators (i.e., 10) are disposed at a nonzero angle of attack relative to a general direction (i.e., angle of attack is alpha as shown in FIG.4 is at non-zero angle and relative to the flow direction which is shown as arrows) of an airflow across the heat exchanger (i.e., FIG.1 shows fin tube type heat exchanger).  

Claim 4: Torii discloses the apparatus as claimed in claim 3, wherein the angle of attack is between 5 degrees and 70 degrees (i.e., angle of attack alpha is 15 as shown in FIG.4).  

Claim 7: Torii discloses the apparatus as claimed in claim 1, wherein an upstream most end of the vortex generator (i.e., paragraph [53]: guide fins 10 provided only on front most row upstream most row in an in-line arrangement FIG.5B) is upstream from an associated tube (i.e., associated tube is the tube provided on front most row upstream most row; paragraph [53]: 10 provided only on front-most row upstream-most tow of tube T) of the plurality of heat exchange tubes (i.e., tubes T).

Claim 8: Torii discloses the apparatus as claimed in claim 1, wherein the plurality of heat exchange tubes (i.e., tubes T) are arranged in a plurality of streamwise-extending rows (i.e., tubes T arranged in streamwise rows as shown in FIG.1; paragraph [53]: rows of tubes T).  

Claim 10: Torii discloses the apparatus as claimed in claim 8, wherein vortex generators (i.e., 10) are disposed at only an upstreammost heat exchange tube of a streamwise-extending row of the plurality of streamwise-extending rows (i.e., paragraph [53]: guide fins 10 provided only on front most row upstream most row in an in-line arrangement FIG.5B, 10 provided only on the front-most row upstream-most row of the tubes).

Claim 11: Torii discloses the apparatus as claimed in claim 1, wherein the heat exchanger (i.e., FIG.1 shows fin tube type heat exchanger) is an evaporator (i.e., heat exchanger functions as an evaporator in cooling operation; paragraph [2]: in general a heat exchanger of the invention can be used for heating or cooling a fluid).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Torii (2004/0194936 A1), in view of Brillhart (2021/0285700 A1).

Claim 9: Torii discloses the vortex generators (i.e., 10), except for the vortex generators are disposed at alternating heat exchange tubes of each streamwise-extending row. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apparatus of Brillhart to include the vortex generators are disposed at alternating heat exchange tubes of each streamwise-extending row as matter of design choice, since it has been held that rearranging parts of an invention involves only routine skill in the art. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations (Location of Parts: MPEP 2144.04 VI-C).


Claims 12-15, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brillhart (2021/0285700 A1), in view of Torii (2004/0194936 A1).

Claim 12: Brillhart discloses a heating, ventilation, air conditioning and refrigeration system (i.e., FIG.3), comprising: 
a compressor (i.e., 32); 
a condenser (i.e., 34) fluidly connected to the compressor (i.e., 32); and 8123182WO01 (U303038PCT) 
an evaporator (i.e., 38) fluidly connected to the compressor and the condenser; 

Brillhart discloses the claimed limitations in claim 12, but fails to disclose one or more of the evaporator or the condenser are configured as a tube and fin heat exchanger, including: a plurality of heat exchange tubes configured for flowing a refrigerant therethrough; a plurality of fins disposed such that the plurality of heat exchange tubes pass through a plurality of tube openings in the plurality of fins; and a plurality of vortex generators extending from a fin surface of the plurality of fins, the plurality of vortex generators arranged to define nozzle like passages at the heat exchange tubes. 

However, Torii teaches a heat exchanger (i.e., FIG.1 shows fin tube type heat exchanger) one or more of the evaporator or the condenser are configured as a tube and fin heat exchanger (i.e., paragraph [2]: in general a heat exchanger for heating or cooling a fluid), including: 
a plurality of heat exchange tubes (i.e., tubes T) configured for flowing a refrigerant therethrough (i.e., concerning limitations “for flowing a refrigerant therethrough”; it is functional language, & intended use); 
a plurality of fins (i.e., fins F) disposed such that the plurality of heat exchange tubes (i.e., tubes T) pass through a plurality of tube openings (i.e., annotated by examiner in FIG.1) in the plurality of fins (i.e., fins F); and 
a plurality of vortex generators (i.e., guide fins 10 used as vortex generators) extending from a fin surface (i.e., surface is inherent; see FIG.1) of the plurality of fins (i.e., fins F), the plurality of vortex generators (i.e., 10) arranged to define nozzle like passages at the heat exchange tubes (i.e., tubes T) for the purpose of providing fins in a variety of forms for increasing the heat transferable contact area and improving the heat transfer performance (paragraph [2]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the apparatus of Brillhart to include a tube and fin heat exchanger, including: a plurality of heat exchange tubes configured for flowing a refrigerant therethrough; a plurality of fins disposed such that the plurality of heat exchange tubes pass through a plurality of tube openings in the plurality of fins; and a plurality of vortex generators extending from a fin surface of the plurality of fins, the plurality of vortex generators arranged to define nozzle like passages at the heat exchange tubes as taught by Torii in order to provide fins in a variety of forms for increasing the heat transferable contact area and to improve the heat transfer performance.

Claim 13: Brillhart as modified discloses the apparatus as claimed in claim 12, wherein one or more vortex generators (Brillhart was modified by Torii i.e., 10) of the plurality of vortex generators (Torii i.e., 10) are one of triangular (Torii i.e., triangle shape see FIG.1) or rectangular in shape.  

Claim 14: Brillhart as modified discloses the apparatus as claimed in claim 12, wherein the plurality of vortex generators (Brillhart was modified by Torii i.e., 10) are disposed at a nonzero angle of attack relative to a general direction (Torii i.e., angle of attack is alpha as shown in FIG.4 is at non-zero angle and relative to the flow direction which is shown as arrows) of an airflow across the heat exchanger (Torii i.e., FIG.1 shows fin tube type heat exchanger).  

Claim 15: Brillhart as modified discloses the apparatus as claimed in claim 14, wherein the angle of attack is between 5 degrees and 70 degrees (Brillhart was modified by Torii i.e., angle of attack alpha is 15 as shown in FIG.4).  

Claim 18: Brillhart discloses the apparatus as claimed in claim 12, wherein an upstream most end of the vortex generator (Brillhart was modified by Torii i.e., paragraph [53]: guide fins 10 provided only on front most row upstream most row in an in-line arrangement FIG.5B) is upstream from an associated tube (Torii i.e., associated tube is the tube provided on front most row upstream most row; paragraph [53]: 10 provided only on front-most row upstream-most tow of tube T) of the plurality of heat exchange tubes (Torii i.e., tubes T).

Claim 19: Brillhart as modified discloses the apparatus as claimed in claim 12, wherein the plurality of heat exchange tubes (Brillhart was modified by Torii i.e., tubes T) are arranged in a plurality of streamwise-extending rows (Torii i.e., tubes T arranged in streamwise rows as shown in FIG.1) .  

Claim 20: Brillhart as modified discloses the vortex generators (Brillhart was modified by Torii i.e., 10), except for the vortex generators are disposed at alternating heat exchange tubes of each streamwise-extending row. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apparatus of Brillhart in view of Torii to include the vortex generators are disposed at alternating heat exchange tubes of each streamwise-extending row as matter of design choice, since it has been held that rearranging parts of an invention involves only routine skill in the art. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations (Location of Parts: MPEP 2144.04 VI-C).

  Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure which is relevant to fin heat exchanger:
Wang (10,578,375 B2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMRAN TAVAKOLDAVANI whose telephone number is (313)446-6612.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAMRAN TAVAKOLDAVANI/Examiner, Art Unit 3763                                                                                                                                                                                                        
/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763